Citation Nr: 0024249	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-38 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension with 
headaches, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel
INTRODUCTION

The veteran served on active duty from July 1963 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1994 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for hypertension with headaches, 
currently evaluated as 10 percent disabling.  

This case was remanded by the Board in June 1997 for further 
development.  It is now returned to the Board for 
adjudication.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
present appeal has been obtained and developed by the agency 
of original jurisdiction.

2.  Recent objective medical evidence reveals blood pressure 
readings of 144/90, 140/88, 145/92, considered to be 
hypertension under near optimal control.  No clinical 
evidence of myocardial infarction has been noted.

3.  The veteran's diastolic blood pressure readings are not 
predominately 110 or more, and the systolic blood pressure 
readings are not predominately 200 or more.  His blood 
pressure is well controlled on medication.


CONCLUSION OF LAW

A schedular rating in excess of 10 percent for the service- 
connected hypertension is not warranted. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Part 4, Diagnostic Code (DC) 7101 (1997 and 1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) by virtue of his statements that he 
has incurred an increase in his service-connected 
hypertension disability. See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Service connection was initially granted in October 1977 for 
hypertension with headaches, effective from May 29, 1977, the 
day after separation from service.  A noncompensable rating 
was assigned at that time.  This evaluation was subsequently 
increased to reflect a 10 percent disability from the day 
after separation from service, by rating decision of March 
1979.  The rating has remained at this level since that time.

The veteran currently contends that this 10 percent rating 
for hypertension does not reflect the actual severity of this 
disorder, and that an increased rating should be assigned. 
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim fails.

In a VA examination in May 1994, the veteran reported having 
hypertension since 1976-1977.  He was taking Lisinopril, a 
diuretic, and potassium chloride.  Reportedly, his blood 
pressure (BP) was generally not well controlled and up most 
of the time.  He also had headaches and chest discomfort over 
the sternal area for about 3 to 4 months.  He had never 
undergone a stress test, but was scheduled for one.  The 
examiner noted that the heart was not clinically enlarged.  
The veteran had a normal sinus rhythm; no audible murmurs; 
thrills; rubs; or grate.  His BP readings were 170/112, 
152/100, and 148/90.  X-rays did not revealed any evidence of 
any active pulmonary pathology, or interval changes. The 
diagnoses were; hypertension, moderately controlled; 
headaches for 3-4 months; and, sternal chest pain, more 
likely costochondral pain, than anginal syndrome based on 
history alone.

At an RO hearing in September 1996, the RO in essence 
testified that his diastolic BP readings were consistently 
over 110.  In addition, he testified that he suffered a 
slight heart attack secondary to his hypertension earlier 
that year.

During a January 1998 VA examination, the examiner noted that 
he reviewed voluminous medical records. The veteran was 
previously hospitalized in 1996 and 1997 at Winters Park 
Memorial Hospital.  The earlier hospitalization was for 
severe hypertension, and lower retrosternal chest pain.  A 
stress thallium scan was performed with equivocal results. 
One cardiologist opined that the veteran had a previous 
inferior infarction.  He was over-read by a specialist in 
interpreting this test, who determined that it was most 
likely a normal diaphragmatic attenuation.   He was then 
discharged without an angioplasty, or angiogram.  In the 1997 
hospitalization, a coronary angiogram was performed, but the 
veteran was not advised to have surgery, or an angioplasty.  
He was not prescribed nitroglycerin, or any other nitrates.  
He was subsequently given an antacid which he continues to 
take because it relieved his symptoms. Currently, the veteran 
had no complaints of dyspnea on ordinary exertion.  He was 
asked repeatedly about further cardiopulmonary symptoms and 
did not complain of chest pains or palpitations.    

The examiner noted the veteran took Lisinopril; Verapamil; 
Furosemide; and potassium chloride.  He does not take any 
nitroglycerine, nitrates, or beta blockers.
The heart did not reveal any evidence of cardiomegaly.  Heart 
sounds were of good to fair intensity, with an accentuated 
second aortic closing sound. There was normal sinus rhythm 
without dysrhythmia; and, no murmurs, or gallops.  His BP 
readings at 4 different times were; 144/90, 140/88, 144/90, 
and 145/92.  A general medical examination revealed no rales; 
hepatosplenomegaly; liver engorgement; and no tenderness.  
Both legs were skinny without evidence of edema or pedal 
swelling.  A chest x-ray done the prior year was noted to 
have been normal.  An EKG also revealed no evidence of a 
previous myocardial infarction.  The diagnosis was 
hypertension, near optimal control.

The file also contains extensive medical treatment and 
hospitalization records.  These include;

A December 1992 medical record from the Postal Service 
denying employment and noting BP readings of 120/110, 
168/110, and 166/110 in November 1992; and 140/118, 170/110, 
160/108 in December 1992.

A March 1993 medical examination report to the Social 
Security Administration (SSA), noting the veteran smoked 3 
packs of cigarettes a week, and drank approximately a six 
pack of beer per weekend.  The examiner noted the veteran's 
BP was 140/100, and under fair control.  It was noted that he 
should be advised to give up smoking and drinking.  However 
his ability to do work related activities was only minimally 
compromised by his general medical condition.

A May 1994 medical examination report to SSA, noting the 
veteran reported no medical problems other than hypertension.  
He had minimal symptoms at rest, such as headaches which were 
the extent of his secondary medical complications.  His BP 
was 190/130, pulse 72.  His heart rhythm was regular, with no 
murmurs, gallops, or  rubs.  The examiner noted that he 
reviewed the veteran's records and found an excellently 
documented history of severe hypertension which was difficult 
to control, over a long period of time.  He further opined 
that the veteran did not have other limitations to returning 
to work, although his hypertension was a severe medical 
threat to him.

Other outpatient records contain the following readings:  
144/90 in June 1994; 144/96 and 140/92 in May 1994; 174/108, 
133/90, and 140/100 in April 1994; 174/108 and 168/102 in 
September 1993; 168/96 and 140/96 in July 1993, and 146/98 
and 140/90 in January 1993.

A March 1996 Winter Park Memorial Hospital Discharge summary, 
noting  a final diagnoses of chest pain; hypertension; 
histories of peptic ulcer disease, and arthritis.  Blood 
pressure was significantly elevated on admission.  He was 
complaining of chest tightness, with no radiation, shortness 
of breath, diaphoresis, nausea, or vomiting.  He had similar 
episodes in the past, relieved by Alka Seltzer.  The 
examiners noted an essentially unremarkable ENT evaluation;.  
His neck showed no jugular venous distention, or carotid 
bruits; lungs were clear; cardiovascular rhythm regular; and, 
chest x-rays showed no acute pathology.  A stress thallium 
examination revealed a moderate sized area of ischemia of the 
inferior distribution and possible small amount of myocardial 
scarring.  The stress portion of the test however was normal.  
The examiners opined that his results were not consistent 
with a myocardial infarction.

A SSA determination dated April 1996, noting that the veteran 
was entitled to a period of disability from May 1994 due to 
uncontrolled hypertension; gastritis; disordered motor 
function, esophagus; and degenerative lumbar joint disease.

An October 1997 echocardiogram and stress report from John R. 
Arnold, M.D. which noted recurrent intervals of suspicious 
chest pain and longstanding significant systemic 
hypertension.  The examiner noted a resting EKG was within 
normal limits.  Using the Bruce protocol, submaximum 
treadmill stress testing was poorly tolerated. A 76% of 
maximum result was attained requiring 8.5 METs workload. The 
test was prematurely ended due to generalized exhaustion.  No 
EKG features of ischemia, arrhythmia, or chest pain was 
induced.  Initial BP was 154/90 peaking at 180/112 and 
tapering to 170/100 with recovery.  The examiner noted no 
exercise induced myocardial ischemia. 

The severity of a service-connected disability, such as 
hypertensive vascular disease, is ascertained, for VA rating 
purposes, by the application of criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4. As a 
preliminary matter, it must be noted that the diagnostic 
criteria pertinent to hypertensive vascular disease were 
amended effective January 12, 1998; that is, during the 
pendency of the veteran's appeal. 

The United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals, has held that when a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version more favorable to the claimant will be applied. 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

However, the Board does not find that the criteria in effect 
either prior to January 12, 1998, or as of that date are more 
favorable to the veteran. The Board, accordingly, will review 
his claim for increased compensation under both rating 
criteria.

Prior to January 12, 1998, under Diagnostic Code 7101, 
hypertensive vascular disease (in effect at the time of the 
November 1994 rating decision);  

Diastolic pressure predominantly 100 or more warranted a 10 
percent evaluation; 

predominantly 110 or more with definite symptoms warranted a 
20 percent evaluation; 

predominantly 120 or more with moderately severe symptoms 
warranted a 40 percent evaluation; 

and, a 60 percent evaluation was warranted for diastolic 
pressure predominantly 130 or more and severe symptoms. DC 
7101 (1997). 

For the 40 and 60 percent ratings under DC 7101, careful 
attention to diagnosis and repeated blood pressure readings 
was required.  Note. 1 (1997). 

When continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned. Note. 2 (1997). 

Effective January 12, 1998, under DC 7101, hypertensive 
vascular disease; 

Diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, warrants a 10 percent rating;

diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more, warrants a 20 percent 
rating; 

diastolic pressure predominantly 120 or more, warrants a 40 
percent rating; and,  

predominantly 130 or more, warrants a 60 percent rating. DC 
7101 (1999)  

Hypertension, or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90 mm. Note. 1 (1999).

In the instant case, the report of the most recent clinical 
examination in January 1998 found four separate BP readings 
of 144/90, 140/88, 144/90, and 145/92.  These readings only 
meet the criteria for a minimum evaluation of 10 percent for 
an individual requiring continuous medication for control.  
The examiner found the veteran's hypertension to be near 
optimal control.
 
In the May 1994 VA examination, the BP readings of 170/112, 
152/100, and 148/90, would also not have allowed for a higher 
rating.
   
In addition, a higher rating under any other Code such as DC 
7007, Hypertensive heart disease, is not for application as 
no hypertensive heart disease, or end organ damage secondary 
to the veteran's hypertension has been shown in the medical 
records.

Some earlier medical records such as the November-December 
1992 Postal Service medical records suggest a greater 
disability at that time.  However, the records also indicates 
that over the years, the veteran was encouraged to quit 
smoking, drinking, follow a low salt diet, lose weight, and 
take his hypertension medication regularly.  Other records, 
as noted show that with medication, the diastolic reading, 
and the systolic readings were reduced.  Thus while there 
were some readings over 110 for the diastolic reading, there 
were also numerous readings under that level.  Accordingly it 
is not possible to say that the readings were predominately 
110 or more sufficient to support a higher rating for earlier 
in the appeal period.  As noted, the most recent evidence 
suggests good control of the hypertension on the current 
medication.  Additionally, it is not clinically established 
that the veteran has had any myocardial infarction or other 
damage due to the hypertension.

More recent medical records such as the October 1997 EKG and 
stress report from Dr. Arnold, noted an initial BP reading of 
154/90, peaking at 180/112 and tapering to 170/100 with 
recovery, and no exercise induced myocardial ischemia. 

The Board also notes that the service representative has 
offered argument that the examiner failed to fully comply 
with the Board's remand in that he failed to address the 
degree of industrial impairment incurred by the veteran.  
However, the examiner determined that the veteran's 
hypertension was at near optimal control.  The veteran's BP 
readings indicated that he only met the minimal requirements 
for a 10 percent rating evaluation, that is that his 
hypertension was controlled by medication.  As such, the 
Board finds that an evaluation of his industrial impairment 
was not required.

Based on this evidence, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected 
hypertension under either rating criteria. The clinical 
evidence does not demonstrate that hypertension, in and of 
itself, is of such severity as to satisfy either of those 
criteria; rather, it must be reiterated that the most recent 
VA examination found his hypertension, to be under almost 
optimal control.  While he had received SSA benefits, this 
was due to a combination of disabilities, only one of which 
was his service-connected hypertension.  The veteran's claim 
for increased compensation, accordingly, fails.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(1999), whether or not they were raised by the veteran, as 
required by Schafrath b. Derwinski, 1 Vet. App. 589 (1991). 
However, the Board finds no basis upon which to assign a 
compensable evaluation.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected 
hypertension disability presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization, as to 
render the regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
        
In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the hypertension with headaches is properly rated 
as 10 percent disabling.


ORDER

An increased rating in excess of 10 percent for hypertension 
with headaches is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

